t c no united_states tax_court maureen patricia wilson petitioner v commissioner of internal revenue respondent docket no 1026-07l filed date p did not timely request a hearing with r’s ap- peals office with respect to a proposed levy action as a result that office held an equivalent_hearing with respect to that proposed action thereafter r’s appeals_office sent p a document entitled notice_of_determination concerning collection action s under sec_6320 and or in which that office recited those facts in the document that r’s appeals_office sent p that office concluded that it was sustaining the proposed levy action and that p was not entitled to seek judicial review of the conclusions in that docu- ment inconsistently r’s appeals_office concluded in the document that it sent p that p was entitled to seek judicial review of the conclusions therein by timely filing a petition with the court held the document that r’s appeals_office sent p does not embody a determination under sec_6330 i r c held further that document is not a valid notice_of_determination under sec_6330 i r c that p is enti- tled to appeal under sec_6330 i r c held further the court does not have jurisdiction over this case maureen patricia wilson pro_se laura daly and a gary begun for respondent opinion chiechi judge this case is before the court on its order dated date court’s show cause order in which the court ordered each party to file a written response to that order showing why this case should not be dismissed for lack of juris- diction we shall make the court’s show cause order absolute and dismiss this case for lack of jurisdiction the record establishes and or the parties do not dispute the following petitioner’s address shown in the petition in this case was in belleville michigan on date respondent assessed against petitioner a_trust fund recovery penalty under section of dollar_figure that was attributable to the respective unpaid federal tax_liabilities of new wave communications inc for the period sec_1all section references are to the internal_revenue_code in effect at all relevant times ended date through date we shall refer to any unpaid assessed portion of that penalty as well as interest as provided by law accrued after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability petitioner did not submit to respondent form request for a collection_due_process_hearing until date thereafter respondent granted petitioner an equivalent_hearing with respondent’s appeals_office appeals_office with respect to the notice_of_intent_to_levy on date the appeals_office issued to peti- tioner a document appeals_office date document that included a form letter entitled notice_of_determination concerning collection action s under sec_6320 and or sec_6330 determination form letter the appeals_office is supposed to use that form letter where it makes a determination 2on date respondent credited a refund of dollar_figure due to petitioner for her taxable_year against the unpaid trust fund recovery penalty that respondent had assessed against her on date under sec_6330 to sustain a proposed collection action see internal_revenue_manual irm pt date the sec_6330 determination form letter contains certain boilerplate language that states in pertinent part we have reviewed the collection actions that were taken or proposed for the period s shown above this letter is your notice_of_determination as required_by_law a summary of our determination is stated below the attached statement shows in detail the matters we considered at your appeals hearing and our conclusions about them if you want to dispute this determination in court you must file a petition with the united_states tax_court within days from the date of this letter the sec_6330 determination form letter also contains certain information specific to the taxpayer to whom it is issued such as the name and the address of the taxpayer the type of tax at issue the tax period at issue and the appeals office’s summary of determination regarding the action proposed to collect the taxpayer’s tax_liability the appeals_office date document contained the boilerplate language discussed above that document also con- tained the following summary of determination that pertained to 3instead of using the sec_6330 determination form let- ter the appeals_office is supposed to use a form letter entitled decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code form decision letter where the taxpayer did not timely request a hearing with that office under sec_6330 and an equivalent_hearing was granted see irm pt date petitioner collection_due_process cdp requested regarding the proposed levy action the request was received lt was sent to the taxpayerqs sic last_known_address on therefore the request made was not timely based on the telephone conference and the administra- tive file the collection action is sustained see the attached appeals case memorandum the appeals case memorandum included as part of the appeals_office date document stated in pertinent part per review of computer transcripts the cdp_notice letter lt-11 final notice - of intent to levy and notice of your right to a hearing was sent by certified mail return receipt requested to the taxpayer’s last_known_address which was also the address indicated on the cdp hearing request the date of the notice was date sec_6330 allows a taxpayer to raise any rele- vant issues relating to the unpaid tax or the proposed levy at the due process hearing the form request for a collection_due_process_hearing was re- ceived date which was more than days from the date of the lt11 although the taxpayer’s request was not timely regarding the levy the taxpayer was granted an equivalent_hearing -- equivalent in all respects except that the taxpayer will not have the right to judicial review therefore the decision of appeals will be final regarding the notice_of_levy on date respondent filed a response to the court’s show cause order respondent’s response although the court ordered petitioner to file a response to that order she did not do so on date the court held a hearing on the court’s show cause order there was no appearance by or on behalf of petitioner counsel for respondent appeared and was heard on date respondent filed a supplement to respon- dent’s response in respondent’s response as supplemented respondent indicates that it is respondent’s position that the court does not have jurisdiction over the instant case our jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination and a timely filed petition 114_tc_492 in offiler the court addressed whether it had jurisdiction under sec_6330 where the taxpayer had failed to request timely a hearing with the appeals_office under sec_6330 the court held in offiler that because the taxpayer there in- volved did not timely request such a hearing appeals made no determination pursuant to sec_6330 id pincite and because there was no appeals determination for this court to review there is simply no basis for our jurisdiction under sec_6330 id pincite see also 116_tc_263 116_tc_255 in determining whether the court had jurisdiction under sec_6330 in 117_tc_159 the court restated the principle set forth in offiler that its jurisdiction under that section depended upon the issuance of a valid notice_of_determination and a timely filed petition id pincite according to the court in lunsford our jurisdiction under sec_6330 is established when there is a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition id pincite in determining whether the court had jurisdiction under sec_6330 the court indicated in lunsford that there was nothing in the notice_of_determination which leads us to conclude that the determination was invalid id pincite the court held in lunsford that it had jurisdiction over that case id in 119_tc_252 the court addressed whether it had jurisdiction under sec_6330 where the appeals_office had issued to the taxpayer a form decision letter5 after the taxpayer had timely requested a hear- ing with that office under sec_6330 the form decision letter involved in craig stated that the taxpayer did not 4in 117_tc_159 the court concluded that in determining whether the court had juris- diction under sec_6330 the nonjurisdictional provisions of sec_6330 such as the provisions relating to whether there was an appropriate hearing opportunity whether the hearing was conducted properly whether the hearing was fair and whether the hearing was conducted by an impartial appeals officer are not to be taken into consideration 5see supra note timely request a hearing with the appeals_office under sec_6330 the appeals_office granted the taxpayer an equivalent_hearing the appeals_office concluded that it was sustaining the proposed collection action and the taxpayer was not entitled to seek judicial review of the conclusions in that form letter id pincite the commissioner of internal revenue however acknowledged in craig that the taxpayer did timely request a hearing with the appeals_office under sec_6330 id pincite the court held in craig that where appeals issued the decision letter to the taxpayer in response to the taxpayer’s timely request for a hearing the ‘deci- sion’ reflected in the decision letter is a ‘determination’ for purposes of sec_6330 id pincite in reaching that holding the court indicated in craig that although the appeals officer concludes an equivalent_hearing by issuing a decision letter as opposed to a notice_of_determination the different names which are assigned to these documents are merely a distinction without a difference when it comes to our jurisdiction over this case where a hearing was timely requested the fact that respondent held with the taxpayer a hearing labeled as an equivalent_hearing rather than a hearing labeled as a hearing and that respondent issued to petitioner a document labeled as a decision letter rather than a document labeled as a notice_of_determination does not erase the fact that the taxpayer received a determination within the meaning of sec_6330 id pincite in the instant case the appeals_office used a sec_6330 determination form letter when it notified petitioner in the appeals_office date document of its conclusions regarding her appeal with respect to the proposed levy action as a result the appeals_office date document was entitled notice_of_determination concerning collection action s under sec_6320 and or and contained inter alia the following boilerplate language if you want to dispute this determination in court you must file a petition with the united_states tax_court within days from the date of this letter however the appeals_office date document also contained the following statements that pertained to petitioner petitioner did not timely request a hearing with the appeals_office with respect to the notice_of_intent_to_levy the appeals_office granted petitioner an equivalent_hearing with respect to that notice the appeals_office concluded that it was sustaining the proposed levy action and petitioner was not entitled to seek judicial review of the conclusions in the appeals_office date document the appeals_office date document is internally inconsistent we must decide whether that document embodies a 6unlike the appeals_office date document involved in the instant case the notice_of_determination in- volved in lunsford v commissioner supra was not internally inconsistent in lunsford there was nothing in the notice of continued determination under sec_6330 we cannot resolve that ques- tion on the basis of the appeals office’s conclusion in the appeals_office date document that it was sustaining the proposed levy action that is because a determination that the appeals_office makes under sec_6330 where the taxpayer timely requested a hearing under that section and a decision that the appeals_office makes where the taxpayer did not timely request a hearing under sec_6330 both will indicate that the appeals_office is sustaining the proposed collection action see eg 117_tc_159 116_tc_263 nor can we resolve whether the appeals_office date document embodies a determination under sec_6330 on the basis of the appeals office’s having sent to petitioner a sec_6330 deter- mination form letter entitled notice_of_determination concerning collection action s under sec_6320 and or that is because the name or the label of a document does not control continued determination involved there that led the court to conclude that that notice was not valid id pincite similarly the notice_of_determination involved in kim v commissioner tcmemo_2005_96 was not internally inconsistent like lunsford and unlike the instant case in kim there was nothing in the notice_of_determination involved there that led the court to conclude that that notice was not valid in respondent’s response as supple- mented respondent takes the position that kim was wrongly decided we need not address that position that is because kim is materially distinguishable from the instant case whether the document embodies a determination under sec_6330 see craig v commissioner t c pincite we can however resolve whether the appeals_office date document embodies a determination under sec_6330 on the basis of the undisputed statement in that document that petitioner did not timely request a hearing with the appeals_office under sec_6330 with respect to the notice_of_intent_to_levy in determining whether the court has jurisdiction under sec_6330 the court must take into consideration the jurisdictional provision in sec_6330 prescribing the 30-day period within which a taxpayer must request a hearing with the appeals_office see offiler v commissioner t c pincite because petitioner did not timely request a hearing with the appeals_office with respect to the notice_of_intent_to_levy that office did not make a determination under sec_6330 see id pincite we hold that the appeals_office date document does not embody a determination under sec_6330 we further hold that the appeals_office date 7petitioner does not dispute and the record independently establishes that petitioner did not timely request a hearing with the appeals_office with respect to the notice_of_intent_to_levy 8the instant case is thus unlike 117_tc_159 in lunsford the court indicated that the nonjurisdictional provisions in sec_6330 are not to be taken into consideration in determining whether the court has jurisdic- tion under sec_6330 id pincite see supra note document is not a valid notice_of_determination under sec_6330 that petitioner is entitled to appeal pursuant to sec_6330 accordingly we hold that we do not have jurisdic- tion over this case to reflect the foregoing an order making the court’s show cause order absolute and dismissing this case for lack of jurisdiction will be entered 9on date respondent filed a motion for summary_judgment we shall deem that motion moot
